DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (Cheng), U.S. Patent Pub. No. 2018/0234524.
Regarding claims 1, 9 and 17, Cheng discloses a relay communication method/apparatus, comprising: receiving, by a relay terminal, a first message sent by an access network device (the relay terminal receives this information from the base station in the embodiment wherein the base station is the transmitting device, 0079), 
Regarding claims 2 and 10, Cheng discloses wherein the configuration information of the first bearer comprises a first bearer identifier (0037, 0039) and adaptation function configuration information (0107, 0108, 0115).
Regarding claims 3 and 11, Cheng discloses wherein the configuring, by the relay terminal, an adaptation layer logical entity for the first bearer based on the first message comprises: if existing bearers of the relay terminal do not comprise the first bearer, setting up, by the relay terminal, the first bearer, and setting up the adaptation layer logical entity for the first bearer based on the adaptation function configuration 
	Regarding claims 4 and 12, Cheng discloses wherein the configuring, by the relay terminal, the adaptation layer logical entity of the first bearer based on the adaptation function configuration information comprises: setting up the adaptation layer logical entity for the first bearer; or reconfiguring the adaptation layer logical entity of the first bearer; or releasing the adaptation layer logical entity of the first bearer (The eNB informs the the remote UE of the bearer identifier to use via an RRC connection reconfiguration message directly or via the relay UE. This identifier allows the bearer of the remote UE to be transferred within the radio bearer of the relay UE as a virtual radio bearer. The adaptation layer header may include an identifier for each of the EPS bearers…The relay UE may setup a virtual link whenever it receives a RRC connection reconfiguration message) (0115).
Regarding claims 5, 13 and 19, Cheng discloses wherein the adaptation function configuration information comprises at least one of an identifier of a remote terminal and a bearer identifier of the remote terminal (0037, 0115).

Regarding claims 7 and 15, Cheng discloses wherein the configuring, by the relay terminal, an adaptation layer logical entity for the first bearer based on the first message comprises: releasing, by the relay terminal, a resource of the first bearer, wherein the resource of the first bearer comprises the adaptation layer logical entity (as evidenced by the fact that different bearers are established for communication (0005) see also (0104).
Regarding claims 8, 16 and 18, Cheng discloses wherein the configuration information of the first bearer comprises a first bearer identifier and a bearer type, the bearer type is a relay bearer or a common bearer, the relay bearer is used to transmit the data of the remote terminal or is used to transmit the data of the remote terminal and the data of the relay terminal, and the common bearer is used to transmit the data of the relay terminal (0104, 0115).
Regarding claim 20, Cheng discloses wherein the adaptation layer logical entity is an adaptation protocol entity or an adaptation function of a PDCP entity (0085, 0104, 0107, 0110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al., U.S. Patent Pub. No. 2020/0100088, discloses a method for transmitting and receiving data through relay in wireless communication system and apparatus therefor. 
Kim et al., U.S. Patent Pub. No. 2020/0077253, discloses a method for transmitting and receiving data through relay in wireless communication system and apparatus therefor. 
Wallentin et al., U.S. Patent Pub. No. 2019/0239132, discloses relaying between a user equipment and a network.
YU et al., U.S. Patent Pub. No. 2017/0303287, discloses providing quality-of-service in wireless communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646